                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MATTHEW BALDWIN                                         :              CIVIL ACTION
         Petitioner, pro se                              :
                                                         :              NO. 19-1321
                  v.                                     :
                                                         :
 MARK GARMAN, et al.,                                    :
         Respondents                                     :



                                               ORDER
        AND NOW, this 25th day of March 2020, upon consideration of the pro se petition for

writ of habeas corpus filed by Petitioner Matthew Baldwin (“Petitioner”) pursuant to 28 U.S.C.

§ 2254 (the “Petition”), [ECF 1], Petitioner’s memorandum in support, [ECF 6], the response

filed by Respondents, [ECF 16], the state court record, the Report and Recommendation (the

“R&R”) submitted on January 31, 2020, by the Honorable Richard A. Lloret, United States

Magistrate Judge (“the Magistrate Judge”) recommending that the Petition be denied, [ECF

17], and Petitioner’s pro se objections to the R&R, [ECF 21], and after conducting a de novo

review of the objections, it is hereby ORDERED that:

        1.      The Report and Recommendation (the “R&R”) is APPROVED and

                ADOPTED;

        2.      The objections to the R&R are without merit and are OVERRULED;1


 1
         Petitioner was seventeen years old when he was charged with the commission of the numerous
 criminal offenses. Following a jury trial, Petitioner was found guilty of first-degree murder, carrying
 a firearm without a license, carrying a firearm on public streets in Philadelphia, and possession of an
 instrument of crime and, subsequently, was sentenced to fifty years of incarceration. In his habeas
 corpus petition, Petitioner asserts a claim of ineffective assistance of trial counsel for failing to poll
 the jury after the verdict was recorded, and a claim that the sentence imposed is unconstitutional. [ECF
 1]. The Magistrate Judge issued a thoroughly well-reasoned twenty-page R&R that addressed and
 rejected Petitioner’s claims.
        3.      Petitioner’s petition for a writ of habeas corpus, [ECF 1], is DENIED; and

        4.      No probable cause exists to issue a certificate of appealability.2

        The Clerk of Court is directed to mark this matter CLOSED.

                                                  BY THE COURT:


                                                  /s/ Nitza I. Quiñones Alejandro
                                                  NITZA I. QUIÑONES ALEJANDRO
                                                  Judge, United States District Court



         In his objections to the R&R, Petitioner challenges only the Magistrate Judge’s
recommendation with regard to the unconstitutional aspect of the sentence. In doing so, Petitioner
reiterates his previous argument that the sentencing judge effectively sentenced him to a de facto life
without parole sentence without properly considering whether, at the time the offense was committed,
he was an incorrigible juvenile offender. [ECF 21]. Petitioner again argues that this de facto life
without parole sentence violates his Eighth Amendment right to not be subjected to cruel and unusual
punishment. To support this argument, Petitioner relies on Miller v. Alabama, 567 U.S 460 (2012) and
United States v. Grant, 887 F.3d 131 (3d Cir. 2018). Petitioner also cites Mathena v Malvo, 139 S. Ct.
1317 (2019) in support of his request to stay this matter until the Supreme Court renders a decision in
Mathena. Petitioner also suggests that appointment of counsel might be appropriate.

        Having carefully reviewed Petitioner’s objections and the pertinent portions of the record, this
Court finds that the Magistrate Judge considered and addressed each of Petitioner’s habeas claims, and
correctly concluded that Petitioner’s claims were either unexhausted and procedurally defaulted or
without merit and, therefore, determined that no grounds for relief exist. With respect to Petitioner’s
repeated challenge to the constitutionality of his sentence, this Court finds that the Magistrate Judge
correctly concluded that the Pennsylvania Superior Court’s decision was neither contrary to, nor an
objectively unreasonable application of, clearly established federal law. Accordingly, Petitioner’s
objections are overruled, and the R&R is adopted and approved in its entirety.

        This Court concurs with the Magistrate Judge’s recommendation that Petitioner’s request for a
stay and abeyance is not warranted. Further, it appears that the Mathena appeal to the Supreme Court
was dismissed in late February 2020. Therefore, the basis for Petitioner’s request no longer exists.

        Finally, this Court declines Petitioner’s request for appointment of counsel in this matter.
2
         A district court may issue a certificate of appealability only upon “a substantial showing of the
denial of a constitutional right.” 28 U.S.C. § 2253(c). A petitioner must “demonstrate that reasonable
jurists would find the district court’s assessment of the constitutional claims debatable or wrong.” Slack
v. McDaniel, 529 U.S. 473, 484 (2000); Lambert v. Blackwell, 387 F.3d 210, 230 (3d Cir. 2004). For
the reasons set forth in the R&R, this Court concludes that no probable cause exists to issue such a
certificate in this action because Petitioner has not made a substantial showing of the denial of any
constitutional right. Petitioner has not demonstrated that reasonable jurists would find this Court’s
assessment “debatable or wrong.” Slack, 529 U.S. at 484. Accordingly, there is no basis for the
issuance of a certificate of appealability.


                                                    2
